Case 1:19-cr-00506-REB Document 121 Filed 09/16/21 USDC Colorado Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                                Judge Robert E. Blackburn

Criminal Case No. 19-cr-00506-REB

UNITED STATES OF AMERICA,

        Plaintiff,

v.

ROBERT LEWIS DEAR, JR.,

        Defendant.


      ORDER DETERMINING COMPETENCY AND COMMITTING DEFENDANT

Blackburn, J.

        On September 16, 2021, this matter came before me for a competency hearing

under 18 U.S.C. §§ 4241 and 4247(d), for determination of the defendant’s competency,

vel non.1 The determination of the mental competency of a defendant in a criminal case

is governed by 18 U.S.C. § 4241, as codified and construed. The parties stipulated that

I may consider and rely on the Forensic Psychological Report of Lea Ann Preston

Baecht, Ph.D., ABPP, [#117] filed under restriction on July 16, 2021.

        Having judicially noticed all relevant adjudicative facts in the file and record pro

tanto; having considered the stipulations of the parties; having considered the evidence

adduced during the hearing, including and especially the competency evaluation of Dr.

Baecht [#117] filed July 16, 2021, I enter the following findings of fact,2 conclusions of



        1
           The competency proceedings were triggered by the Government’s Motion For a Competency
Evaluation Pursuant to 18 U.S.C. § 4241(a) [#13] filed December 11, 2019, in which the government
specifically requested, inter alia, a determination whether the defendant, who was then seeking to
represent himself pro se, was competent to voluntarily and knowingly waive his right to counsel and
proceed pro se.
        2
          My findings of fact are supported by a preponderance of the evidence as required, in part, by 18
U.S.C. § 4241(d).
Case 1:19-cr-00506-REB Document 121 Filed 09/16/21 USDC Colorado Page 2 of 3




law, and orders to confirm and supplement those entered from the bench in open court.

       FINDINGS AND CONCLUSIONS:

       1. Pursuant to the extant order for competency examination and 18 U.S.C. §

4247(b), Lea Ann Preston Baecht, Ph.D., ABPP, a board certified forensic psychologist,

conducted a psychological competency examination of the defendant. Her competency

evaluation [#117] includes the information, diagnoses, and opinions required pursuant

to the provisions of 18 U.S.C. § 4247(c)(1)-(4). With the express approbation of the

parties, I approve, adopt, and incorporate the findings, diagnoses, and opinions of Dr.

Baecht.

       2. Within the meaning of 18 U.S.C. § 4241(a), the defendant is presently

suffering from a mental disease or defect rendering him mentally incompetent to the

extent that he is unable to understand the nature and consequences of the proceedings

against him or to assist properly in his defense. Thus, logically and legally, the

defendant is also unable to voluntarily and knowingly waive his right to counsel and

exercise his right to proceed pro se. Therefore, the defendant is not presently

competent to proceed.

       3. Pursuant to the provisions of 18 U.S.C. § 4241(d)(1), the defendant must be

committed to the custody of the Attorney General for hospitalization and treatment in a

suitable facility3 to determine whether there is a substantial probability that in the

foreseeable future he will attain the capacity to permit the proceedings to go forward.

       4. Pursuant to 18 U.S.C. § 3161(h)(1)(A) and (4), the period of delay resulting

from these ongoing competency proceedings should be excluded in computing the time

within which the trial must commence under 18 U.S.C. § 3161(c).


       3
           “Suitable facility” is a term defined by 18 U.S.C. § 4247(a)(2).

                                                       2
Case 1:19-cr-00506-REB Document 121 Filed 09/16/21 USDC Colorado Page 3 of 3




       THEREFORE, IT IS ORDERED as follows:

       1. That the defendant, Robert Lewis Dear, Jr., is declared incompetent to

proceed;

       2. That pursuant to and subject to the provisions of 18 U.S.C. § 4241(d)(1), the

defendant is committed to the custody of the Attorney General for hospitalization and

treatment in a suitable facility for such a reasonable period, not to exceed four months,

to determine whether there is a substantial probability that in the foreseeable future the

defendant will attain the capacity to permit the proceedings to go forward; and

       3. That pursuant to 18 U.S.C. § 3161(h)(1)(A) and (4), the period of delay

resulting from these competency proceedings shall be excluded in computing the time

within which trial must commence under 18 U.S.C. § 3161(c).

       Dated September 16, 2021, at Denver, Colorado.

                                                        BY THE COURT:




                                             3
